DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings were received on September 28, 2021. The drawings are accepted.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 6 and 15-16 are objected to because of the following informalities: 
Claim 6, “disposed on either sides” in line 4-5 should be “disposed on either side”.
Claim 6, “inner layer portions” in line 5 should be “inner layer portion” (see line 2).
Claims 15-16 are objected to by reason of their dependency. 
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6-9, 11-13, and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR Publication 10-2019-0121214 to Lee et al. (hereinafter Lee; counterpart US Publication 2020/0135403 is relied upon as an English language translation; the below paragraph numbers refer to the US publication).
Claim 1
Lee (FIG. 1-2, 4) discloses a multilayer ceramic capacitor comprising: 
a multilayer body (110) including dielectric layers (111) and internal electrode layers (121-122) alternately laminated therein; 
base electrode layers (131-2a) respectively provided on both end surfaces of the multilayer body (110) in a length direction intersecting a lamination direction, and each connected to the internal electrode layers (121-122) and including glass (g; paragraph 90) and copper (e1; paragraph 92); and 
plated layers (131-2c) respectively provided on an outer side of the base electrode layers (131-2a); wherein
a protective layer (131-2b) including sulfur (paragraph 78) is provided between the glass (g) included in the base electrode layers (131-2a) and the plated layers (131-2c; paragraph 78-81; see also paragraph 85).
Claim 2
Lee discloses the multilayer ceramic capacitor according to claim 1, wherein the protective layer (131-2b) has a thickness of about 10 nm or more and about 1 µm or less (FIG. 6B-6C showing 131b between base layer 131a and plating layer 131c, paragraph 117-120).
Claim 3
Lee discloses the multilayer ceramic capacitor according to claim 1, wherein the protective layer (131-2b) further includes barium (paragraph 80).
Claim 4
Lee discloses the multilayer ceramic capacitor according to claim 1, wherein the protective layer (131-2b) covers about 50% or more of a portion including the glass of the base electrode layers (paragraph 82).
Claim 6
Lee discloses the multilayer ceramic capacitor according to claim 1, wherein the multilayer body (110) includes an inner layer portion including a plurality of the dielectric layers and the internal electrode layers (paragraph 54), and outer layer portions (112-113) disposed on either sides of the inner layer portions in the lamination direction (paragraph 56).
Claim 7
Lee discloses the multilayer ceramic capacitor according to claim 1, wherein each of the dielectric layers has a thickness of about 0.4 µm or more and about 1.0 µm or less (paragraph 46-49).
Claim 8
Lee discloses the multilayer ceramic capacitor according to claim 1, wherein each of the dielectric layers has a thickness of about 0.4 µm or more and about 0.6 µm or less (paragraph 46-49).
Claim 9
Lee discloses the multilayer ceramic capacitor according to claim 1, wherein the dielectric layers include BaTiO3 as a main component (paragraph 45).
Claim 11
Lee discloses the multilayer ceramic capacitor according to claim 1, wherein the dielectric layers do not include Ni (paragraph 45).
Claim 12
Lee discloses the multilayer ceramic capacitor according to claim 1, wherein each of the internal electrode layers has a thickness of 0.2 µm or more and about 0.8 µm or less (paragraph 25).
Claim 13
Lee discloses the multilayer ceramic capacitor according to claim 1, wherein each of the internal electrode layers is made of Cu, Ag, Pd, Ag-Pd, or Au (paragraph 63).
Claim 15
Lee discloses the multilayer ceramic capacitor according to claim 6, wherein each of the outer layer portions (112-113) has a thickness of about 9.5 µm or more and about 30 µm or less (paragraph 57-58).
Claim 16
Lee discloses the multilayer ceramic capacitor according to claim 6, wherein each of the outer layer portions has a thickness of about 9.5 μm or more and about 20 µm or less (paragraph 57-58).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of US Publication 2018/026899 to Shimada et al. (hereinafter Shimada).
Claim 5
Lee discloses the multilayer ceramic capacitor according to claim 1, wherein a dimension of the multilayer ceramic capacitor in the length direction is about 0.2 mm or more and about 1.2 mm or less, a dimension of the multilayer ceramic capacitor in a width direction intersecting the length direction is about 0.1 mm or more and about 0.7 mm or less, (paragraph 104-105), as recited in claim 5.
Lee does not expressly disclose a dimension of the multilayer ceramic capacitor in the lamination direction is about 0.1 mm or more and about 0.7 mm or less, as recited in claim 5.
Shimada (paragraph 38, Table 1) teaches a dimension of a multilayer ceramic capacitor in a lamination direction is about 0.1 mm or more and about 0.7 mm or less.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Shimada with Lee to incorporate a thickness dimension as taught by Shimada in the structure taught by Lee, as one having ordinary skill in the art would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification allows for a low profile capacitor that maintains high capacitance with thin dielectric layers, internal electrode layers, and cover layers.
Claim 10
Lee discloses the multilayer ceramic capacitor according to claim 1, as shown above.
Lee does not expressly disclose wherein a number of the dielectric layers includes 15 or more and 700 or less, as recited in claim 10.
Shimada (paragraph 48, Table 1) teaches wherein a number of dielectric layers includes 15 or more and 700 or less.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Shimada with Lee to incorporate a number of dielectric layers as taught by Shimada in the structure taught by Lee, as one having ordinary skill in the art would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification allows for a low profile capacitor that maintains high capacitance with thin dielectric layers, internal electrode layers, and cover layers.
Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 14 recites, “wherein a Sn-layer is provided on a surface of each of the internal electrode layers”. The prior art of record, see, e.g., Shimada paragraph 53, does not appear to disclose this limitation, when viewed in combination with claim 13, “wherein each of the internal electrode layers is made of Cu, Ag, Pd, Ag-Pd, or Au”. 
Indeed, it is not readily apparent how an internal electrode “made of” copper, gold, silver, or silver-palladium (and not made of nickel with tin) would be provided with an Sn-layer on the surface of each layer that does not have Sn diffuse from or into the internal electrode layer (see and compare Shimada paragraph 53: diffusing out of internal electrode; see also, e.g., US 20220301773 paragraph 39: diffusing into internal electrode); see also instant application specification paragraph 44, page 11: the Sn-layer is formed by migrating from the inside to the surface of the internal electrode. 
If claim 14 is intended to depend from claim 1 (rather than claim 13), or if “made of” as recited in claim 13 is intended to be synonymous with “comprising” and not “consisting of”, then claim 14 would be rejected at least in view of Lee with Shimada paragraph 53.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 20220102078, US 20220102079 A1, and US 20220102077 A1 (see, e.g., FIG. 5 of each).
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN MILAKOVICH whose telephone number is (571) 270-3087. The examiner can normally be reached Monday - Friday 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN MILAKOVICH/Primary Examiner, Art Unit 2848